Matter of Weisbaum (2017 NY Slip Op 04350)





Matter of Weisbaum


2017 NY Slip Op 04350


Decided on June 1, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 1, 2017

[*1]In the Matter of HAROLD R. WEISBAUM, an Attorney. (Attorney Registration No. 1833383)

Calendar Date: May 22, 2017

Before: McCarthy, J.P., Garry, Egan Jr., Clark and Aarons, JJ.


Harold R. Weisbaum, Baltimore, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Harold R. Weisbaum was admitted to practice by this Court in 1983 and lists a business address in Baltimore, Maryland with the Office of Court Administration. Weisbaum now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Weisbaum's application.
Upon reading the affidavit of Weisbaum sworn to March 8, 2017 and filed March 16, 2017, and upon reading the May 12, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Weisbaum is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
McCarthy, J.P., Garry, Egan Jr., Clark and Aarons, JJ., concur.
ORDERED that Harold R. Weisbaum's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Harold R. Weisbaum's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Harold R. Weisbaum is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or [*2]as agent, clerk or employee of another; and Weisbaum is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Harold R. Weisbaum shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.